Citation Nr: 0705725	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  05-20 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for obstructive sleep 
apnea.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1972 to 
September 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Lincoln, Nebraska.  A travel Board hearing 
was held in July 2006; a transcript of that hearing is 
associated with the claims folder.


FINDING OF FACT

Obstructive sleep apnea was not manifested during the 
veteran's active duty service, nor is it otherwise related to 
service.


CONCLUSION OF LAW

Obstructive sleep apnea was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

After reviewing the claims folder, the Board finds that the 
veteran has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  An August 2004 letter informed him 
of the information and evidence necessary to warrant 
entitlement to the benefit sought.  This letter also advised 
the veteran of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  Finally, the August 2004 letter expressly 
notified the veteran of the need to submit any pertinent 
evidence in his possession.  The Board notes that this letter 
was sent to the veteran prior to the November 2004 rating 
decision.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 letter was sent to the veteran 
providing such notice.

Thus, the Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2006).  The veteran's service medical 
records are associated with the claims folder, as well as 
post-service medical records from Ehrling Berquist Hospital 
and VA treatment records.  The veteran has not identified any 
additional relevant, outstanding records that need to be 
obtained before deciding his claim.  

A VA examination was not provided in conjunction with the 
veteran's claim, and the Board notes that the evidence of 
record does not warrant one because there is sufficient 
competent medical evidence to decide his claim.  See 
38 C.F.R. § 3.159(c)(4) (2006).  VA has a duty to provide a 
VA examination when the record lacks evidence to decide the 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is nothing in the record, other 
than the veteran's own lay statements, that suggests a link 
between his current obstructive sleep apnea and military 
service.  In light of the absence of any evidence of in-
service complaints or diagnosis of obstructive sleep apnea or 
competent evidence suggesting a link between his current 
disability and service, VA is not required to provide him 
with a VA examination in conjunction with his claim.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2006).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, VA shall accept 
as sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2006).  Pertinent case law provides that 38 
U.S.C.A. § 1154(b) does not create a presumption of service 
connection for a combat veteran's alleged disability and that 
the veteran is required to meet his evidentiary burden as to 
service connection such as whether there is a current 
disability or whether there is a nexus to service which both 
require competent medical evidence.  See Collette v. Brown, 
82 F.3d 389, 392 (1996).

The Board notes that the veteran's DD-214 indicates that he 
received an Air Force Outstanding Unit Award with Valor 
Device.  Such evidence is indicative of combat service.  The 
Board thus concludes that the veteran is entitled to the 
combat presumption.  However, the Board also concludes that 
obstructive sleep apnea is not a disease that is consistent 
with the circumstances, conditions, or hardships of combat.  
Therefore, the Board will not presume that the veteran 
incurred obstructive sleep apnea during service based on his 
status as a combat veteran.

The veteran contends that he developed sleep apnea during 
service.  At his July 2006 Board hearing, the veteran 
testified that although his sleep apnea was not diagnosed 
until approximately two years ago, he complained of tiredness 
in service that he believes was a direct result of sleep 
apnea.  The veteran also indicated in an August 2004 written 
statement that a fellow servicemen told him that he snored 
while stationed in Germany in approximately 1979.  

The veteran's service medical records do not reveal any 
complaints of tiredness or difficulty sleeping.  There is 
also no evidence of any snoring or problems related to 
breathing while asleep.  Routine physical examinations 
reports from July 1979, October 1982, August 1987, and April 
1993 are all absent any mention of sleep apnea or problems 
breathing or sleeping.  Finally, the veteran's August 1994 
retirement examination does not report any problems with 
sleep apnea, nor did the veteran indicate any trouble 
sleeping on the medical history form.

Following service, there are no complaints of tiredness or 
problems sleeping for ten years after service.  A May 2004 
sleep study report indicates that the veteran complains of 
excessive daytime sleepiness.  The results of the study 
indicate that the veteran has severe obstructive sleep apnea, 
and CPAP is the recommended treatment.  VA treatment records 
dated August and September 2004 observe that the veteran 
occasionally uses a CPAP machine, and that he reports less 
daytime fatigue and sleepiness when he uses the machine.

The Board observes that none of the veteran's post-service 
medical records indicate that his obstructive sleep apnea 
began during service, or that it is otherwise related to 
service.  This weighs against the veteran's claim.  The Board 
notes that the veteran is currently service-connected for 
hypertension, and that a May 2004 medical record does 
indicate that it is suspected that the veteran's sleep apnea 
is a potential etiology for his hypertension.  Service 
connection is warranted for a disability which is proximately 
due to or the result of a service-connected disability or 
that has been chronically worsened by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2006); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc).  However, in this case the 
etiological opinion does not indicate that the veteran's 
service-connected hypertension is the proximate cause of his 
sleep apnea; rather, it provides the opposite opinion.  Thus, 
service connection is not warranted on a secondary basis.  
Furthermore, the Board notes that this etiological opinion is 
tentative and there is no evidence in the record of a clear 
and definite medical opinion.

In addition to a lack of evidence regarding a link between 
the veteran's obstructive sleep apnea and service, the Board 
notes that the ten year lapse in time between the veteran's 
active service and the first diagnosis of obstructive sleep 
apnea weighs against his claim.  The Board may, and will, 
consider in its assessment of a service connection the 
passage of a lengthy period of time wherein the veteran has 
not complained of the maladies at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc). 

Finally, the Board has reviewed and acknowledges the 
veteran's own statements that his current obstructive sleep 
apnea began in service, including the statements that he was 
told he snored in service by his wife and a fellow 
servicemen.  However, while the veteran as a lay person is 
competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence 
regarding diagnosis or etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.  Thus, while he may report that he snored in 
service, he is not qualified to state that such snoring was 
due to obstructive sleep apnea.

With consideration of the lack of any in-service evidence of 
complaints, treatment, or diagnosis, the length of time 
following service prior to a recorded diagnosis of 
obstructive sleep apnea, and the absence of any medical 
opinion suggesting a causal link to the veteran's service, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
obstructive sleep apnea.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to service connection for obstructive sleep apnea 
is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


